DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JAMAAL DESROSIERS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1429

                              [April 18, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    Gary     L.   Sweet,    Judge;    L.T.   Case     No.
562015CF001916AXXXXX.

  Carey Haughwout, Public Defender, and Jessica A. De Vera, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.